PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks an award of $200,016.15 for jury vouchers not refunded by respondent for the court terms beginning in 1982 and ending in 1984. In its Answer, respondent admits the validity of the claim and states that it could not be paid because the fiscal year had ended. Respondent further states that sufficient funds were on hand at the close of the fiscal year in question.
In view of the foregoing, the Court grants an award to the claimant in the amount of $200,016.15.
Award of $200,016.15.